IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00141-CR

                                 IN RE LAAN LORAN


                                  Original Proceeding

                            From the 18th District Court
                               Johnson County, Texas
                           Trial Court No. DC-F202100397


                            MEMORANDUM OPINION


       Relator Laan Loran’s “Application for Writ of Error” and corresponding motion

for leave to file the application were filed on February 22, 2022.

       In this proceeding, Loran asks this Court to direct the trial court to send,

apparently to this Court, a record of a hearing held on February 11, 2022. Loran contends

that the hearing was on his application for a writ of habeas corpus, but was held without

adequate notice to him as a pro se litigant. Loran complains that the hearing violated due

process because he received inadequate notice and that it did not appear the trial court

ruled on his pending application for a writ of habeas corpus because he has not received

a copy of an order of the trial court.
        He asserts that this Court has jurisdiction through article V, Section 5 of the Texas

Constitution and article 4.04 of the Texas Code of Criminal Procedure. However, both of

those provisions are about the jurisdiction and authority of the Court of Criminal

Appeals, not an intermediate court of appeals such at this Court.

        We have no jurisdiction or authority to compel the trial court by a writ of error to

produce the transcript of the hearing sought, nor to conduct a contempt hearing on the

trial court's actions as alleged in this proceeding. Moreover, Loran is operating under a

number of misapprehensions and has affirmatively misstated the content of this Court's

January 25, 2022 order. The Court did not order the trial court to hold a hearing or render

an order on Loran's application for a writ of habeas corpus. Rather, the Court notified

the trial court and other parties to the proceeding of the opportunity to file a response

and merely noted that a ruling on Loran’s pending application for writ of habeas corpus

would moot the proceeding.

        Based on the foregoing, Relator's Motion for Leave to File Application for Writ of

Error, or in the alternative, his Application for Writ of Error, is denied.




                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion and/or application denied
Opinion delivered and filed May 4, 2022
Do not publish
[OT06]


In re Loran                                                                            Page 2